108 F.3d 1383
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.ZEUS CORPORATION, doing business as Main Tavern;  Claude J.Bremer;  Louann E. Bremer, Appellants,v.CITY of Decorah, Decorah Iowa City Council;  Don Wurtzel,Mayor of City of Decorah, Iowa;  Dean Teslow, Member of thePublic Safety Committee of the City Council for the City ofDecorah, Iowa;  Vern L. Olson, Member of the Public SafetyCommittee of the City Council for the City of Appeal fromthe United States Decorah, Iowa;  Don Rude, Member DistrictCourt for the of the Public Safety Committee NorthernDistrict of Iowa of the City Council for the City ofDecorah, Iowa;  Harvey Klevar, Member of the Public SafetyCommittee of the City Council for the City of Decorah, Iowa;Victor Fye, Member of the City Council for the City ofDecorah, Iowa;  Richard Thorton, Member of the City Councilfor the City of Decorah, Iowa;  Robert Pins, Member of theCity Council for the City of Decorah, Iowa, Appellees.
No. 96-3034.
United States Court of Appeals, Eighth Circuit.
Submitted March 13, 1997.Filed March 26, 1997.

Before McMILLIAN, FLOYD R. GIBSON, and HANSEN, Circuit Judges.
PER CURIAM.


1
Zeus Corporation, Claude J. Bremer, and Louann E. Bremer (appellants) appeal from a final order, entered in the United States District Court1 for the Northern District of Iowa, granting summary judgment in favor of the City of Decorah, et al., and dismissing this § 1983 action.  Zeus Corp. v. City of Decorah, No. C 95-2028 (N.D. Iowa June 24, 1996).  For reversal, appellants argue that the district court erred in holding that they do not have a constitutionally protected property right or interest in the renewal of their liquor license.  Alternatively, appellants argue that the denial of a liquor license renewal is in fact a revocation under Iowa law and therefore invokes constitutional due process protection.  Upon careful review of the arguments on appeal, and for the reasons set forth in the district court's order, we hold that appellants have failed to assert a deprivation of a constitutionally protected property interest in the present case.  Accordingly, the order of the district court is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable John A. Jarvey, Chief Magistrate Judge, United States District Court for the Northern District of Iowa